In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00028-CV




    IN THE INTEREST OF B.M.W., A MINOR CHILD




          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 81876




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION
       James H. Williams, III, acting pro se, has filed an appeal from a judgment involving a

child support obligation. The clerk’s record was filed on April 25, 2014. Williams did not

request a reporter’s record. In response to questions posed by this Court, Williams stated in a

conversation with our clerk’s office on June 23, 2014, that he desired to dismiss his appeal. He

stated that he would send a letter or fax confirming this. No letter or fax was received.

       We contacted Williams by letter on July 3, informing him that if he wished to pursue his

appeal, he needed to send this Court a letter showing that he was actively working to advance his

case. His letter was due to be received by this Court by July 14, 2014. We warned him at that

time that if we received no response by that date, his appeal would be dismissed pursuant to Rule

42.3(c) of the Texas Rules of Appellate Procedure. See TEX. R. APP. P 42.3(c). As of the date of

this opinion, Williams has not contacted this Court.

       We dismiss the appeal.




                                              Bailey C. Moseley
                                              Justice

Date Submitted:        July 23, 2014
Date Decided:          July 24, 2014




                                                 2